[Cite as In re F.I., 2014-Ohio-2336.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




IN RE:
                                                           CASE NO. 3-13-19
       F.I.,

ADJUDGED DELINQUENT CHILD,
                                                           OPINION
        APPELLANT.




                Appeal from Crawford County Common Pleas Court
                                Juvenile Division
                            Trial Court No. A2122429

                                        Appeal Dismissed

                               Date of Decision: June 2, 2014




APPEARANCES:

        Charlyn Bohland for Appellant

        Michael J. Wiener for Appellee
Case No. 3-13-19


SHAW, J.

       {¶1} Adjudicated-delinquent/appellant F.I. appeals the October 3, 2013

judgment entry of the Crawford County Common Pleas Court, Juvenile Division,

denying F.I.’s “Motion to Vacate Disposition.”

       {¶2} The facts relevant to this appeal are as follows. On September 27,

2012, a complaint was filed in the Ashland County Common Pleas Court, Juvenile

Division, alleging that the juvenile F.I. was a delinquent child. The complaint

alleged that F.I. committed crimes that if committed by an adult would constitute

Assault in violation of R.C. 2903.13(A), a felony of the fourth degree, Obstructing

Official Business in violation of R.C. 2921.31(A), a felony of the fifth degree, and

Resisting Arrest in violation of R.C. 2921.33(A), a misdemeanor of the second

degree. Each of the three counts in the complaint alleged Delinquency in violation

of R.C. 2152.02(F). F.I. entered pleas of denials to all three charges.

       {¶3} On October 31, 2012, an adjudicatory hearing was held. The trial

court found that the State proved all of the elements as alleged in the complaint

beyond a reasonable doubt for all of the charged offenses. As a result, the court

found that F.I. was a delinquent child.

       {¶4} The trial court stated in its entry regarding adjudication that while F.I.

had previously resided in Ashland County with her mother, her mother had moved




                                          -2-
Case No. 3-13-19


to Crawford County. Therefore, the court transferred the case to Crawford County

Juvenile Court for Disposition.

       {¶5} On December 7, 2012, the Crawford County Common Pleas Court,

Juvenile Division, held a disposition hearing. The court ordered F.I. committed to

the Ohio Department of Youth Services for a minimum of six months to a

maximum of age twenty-one, suspended on the condition that there be no further

offenses. (Doc. 6). The court also ordered F.I. to pay a $400 fine and court costs

within six months, and gave F.I. credit for 42 days detention.

       {¶6} On January 7, 2013, F.I. filed a notice of appeal.

       {¶7} On April 15, 2013, this Court determined that the trial court’s

disposition did not constitute a final appealable order, as the trial court did not

issue a disposition on each individual count, but rather issued a blanket disposition

covering all three counts.

       {¶8} On July 11, 2013, F.I. filed a “Motion to Vacate Disposition,” arguing

that F.I. had “fully completed her disposition” and thus the trial court “no longer

has jurisdiction to make any further dispositions regarding her delinquency

counts.” (Doc. 16).

       {¶9} On August 23, 2013, the State filed a reply to F.I.’s motion. (Doc.

20). On August 30, 2013, F.I. filed a response to the State’s reply.




                                         -3-
Case No. 3-13-19


       {¶10} On October 3, 2013, the trial court filed its judgment entry on the

matter, denying F.I.’s “Motion to Vacate Disposition.” (Doc. 22).

       {¶11} It is from this judgment that F.I. appeals, asserting the following

assignment of error for our review.

                    ASSIGNMENT OF ERROR
       THE CRAWFORD COUNTY JUVENILE COURT ERRED
       WHEN IT DENIED [F.I]’S MOTION TO VACATE HER VOID
       JUVENILE COURT DISPOSITION.

       {¶12} In her assignment of error, F.I. contends that the trial court erred

when it denied F.I.’s motion to vacate her juvenile court disposition.

       {¶13} Before we address the merits of F.I.’s claim, we must address the

same jurisdictional matter that this court previously addressed in dismissing F.I.’s

initial appeal. We dismissed F.I.’s first appeal because the trial court’s judgment

entry of December 7, 2012 did not render separate dispositions for each count.

See In Re F.I., 3d Dist. Crawford No. 3-13-01, unreported, Judgment Entry (April

15, 2013), citing In re Huckleby, 3d Dist. No. 04-06-40, 2007-Ohio-6149, ¶¶ 10-

11 (where this court established an order was not final in a juvenile case where

there was not a separate disposition for each count); see also In re S.S., 9th Dist.

Summit No. 24565, 2009-Ohio-4515, ¶¶ 4-5; In re D.N., 8th Dist. Cuyahoga No.

96025, 2011-Ohio-2932, ¶ 5. After the appeal was dismissed, F.I. filed her motion

to vacate the original disposition as being void. The trial court then proceeded to

address that motion, and when the trial court denied that motion, F.I. appealed.

                                         -4-
Case No. 3-13-19


No motion was made for the trial court to correct its original dispositional

judgment, and the trial court has yet to correct that judgment, which still fails to

enter a separate disposition for each delinquency count. Thus F.I.’s dispositions

are still not final, and F.I. now appeals from an interlocutory order.

       {¶14} Thus for the aforementioned reasons we find that F.I. again appeals

from an order that is not final. Accordingly, we must dismiss F.I.’s appeal for lack

of jurisdiction.

                                                                   Appeal Dismissed

WILLAMOWSKI, P.J. and PRESTON, J., concur.

/jlr




                                         -5-